DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/2/2021 has been entered.
Election/Restriction
During a telephone conversation with Robert Lower a provisional election was made with traverse to prosecute the invention of Group I, claims 1-14.  
Claims 15-21 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation “means for securing said cable within said cable channel” has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 4-5 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: The means disclosed in claim 5 in addition to the disclosure of 0046 (cable feed rate variation with channel depth), 0049 (overclocking cable feed motor to prevent cable excursion), 0055-0059, 0061-0074, 0090 and FIGS. 5A-C, 6A-C, 7A-B, 8A-C, 9A-C, and 21A-B.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	With regards to claim 1, said claim is herein understood to be indefinite because it is unclear what constitutes an “assembly”-does the cable guide and extrusion nozzle have to be mounted to the same base, both be included in the same housing, cooperate/function in a particular manner, etc.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
There is no support in the original disclosure for the newly added limitation that the “cable guide and an extrusion nozzle being included in a first assembly.” Applicant is requested to identify the disclosure in the original specification relied upon to support said limitation. There also is no support in the original disclosure “said first assembly” moving along a predetermined cable path.  Specifically, the specification does not disclose an “assembly” comprising a cable guide and an extrusion nozzle.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claim(s) 1, 4-7, 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicker et al (US 2014/0268604) in view Mark (US 2015/0375457).
Wicker teaches a method of embedding a cable in a 3D printed object comprising:
a)    aligning a cable guide with a first point on a predetermined cable path along said 3D printed object (0013),
b)    using a motor to feed a first end of said cable through said cable guide to said first point on said predetermined cable path (0058), Said path may comprise a curved portion (Figure 4)
c)    embedding said first end of said cable at said first point of said predetermined cable path in a filament extruded through an extrusion nozzle (0056),
d)    moving said cable guide along said predetermined cable path while feeding said cable through said cable guide and extruding said filament through said extrusion nozzle onto said predetermined cable path to embed said cable along said predetermined cable path to a second point on said predetermined cable path (0062), and
e) severing the portion of said cable allocated to said predetermined cable path from any unallocated portion of said cable (0062).
Wicker does not teach a first assembly comprising the cable guide and an extrusion nozzle should be moved along the predetermined cable path while feeding the cable through the cable guide onto said predetermined cable path and embedding at least on the cable by extruding a filament from said extrusion nozzle around the cable. However, Mark teaches a method of applying a wire in a three dimensional printing apparatus using a compound printer head (Figure 1C) wherein a continuous wire may be fed through a central channel of a printer head and covered with a matrix material which is extruded from a second print head.  The combination printer head (herein understood to read on the 
With regards to claim 4, Wicker teaches the process may further comprise construction of a cable channel along said predetermined cable path with means for securing said cable within said cable channel (0059).
With regards to claim 5, Wicker teaches the geometrical allowance may be square shaped, rectangular-shaped, triangular-shaped (0060)-herein the corners of said allowances are understood to read on the claimed "channel notches."
With regards to claim 6, Wicker teaches said cable may be fed at in a manner to create stress within said cable, whereby said compressive stress causes said cable to deflect (herein understood to read on the claimed "bend" or "buckle").
With regards to claim 7, Wicker teaches heating of said cable (0044).
With regards to claim 10, Wicker teaches a part of the wire is subsequently covered (0072). Said partial covering is understood to anticipate the claimed "construction of at least one cable hook along said predetermined cable path, whereby said cable hook prevents cable displacement from said predetermined cable path."
With regards to claim 11, Wicker teaches the cable embedded within said 3D printed object is electrically conductive and forms a circuit (0010; 0073).
With regards to claim 13, Wicker further teaches extruding additional filament onto said cable and said predetermined cable path between said first point on said predetermined cable path and said second point on said predetermined cable path (0072).
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicker et al (US 2014/0268604) in view Mark (US 2015/0375457), as applied to claims above, and further in view of Shinar et al (US 2015/0201499).
Wicker in view of Mark is relied upon as above, but does not teach the 3D printed object should include a hollow continuity channel or cable access cavity.  However, Shinar teaches 3D printed objects may have a buried via (0019) or vertical via in order to allow for electrical connections without drilling (0163).  Thus, it would have been obvious to one of ordinary skill in the art to include a via in a three dimensionally printed objects in order to allow for electrical connections without prost processing steps.
 Response to Arguments
Applicant's arguments filed 8/2/2021 have been fully considered but are not persuasive.
With regards to the rejection of claims 1-13 under 35 U.S.C. § 112(b), Applicant argues the rejection should be withdrawn in view of the amendments.  The examiner respectfully disagrees.  Specifically, it is unclear if the limitation “included in a first assembly” requires a specific structural relationship between the cable guide and the extrusion nozzle. 
With regards to the rejection of claims 1-13 are rejected under 35 U.S.C. § 112(a), Applicant argues Figures 3 and 4B-C demonstrate support for the predetermined path "comprising at least a curved portion."  Said argument is persuasive.
	With regards to whether the specification discloses an "assembly" comprising a cable guide and an extrusion nozzle, Applicant points to FIG. 1B, FIG. 12B-C and paragraph (0032) and (0033).  Said argument is not persuasive.  The examiner initially notes none of said citations explicitly recite “a first assembly” or an “assembly.”  Additionally, it is unclear from said cited disclosure what relationship/features must be present beyond the extrusion nozzle and cable guide in order to read on the claimed “first assembly.”


With regards to the rejection of claim(s) 1, 4-7, 10, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wicker et al (US 2014/0268604) in view Mark (US 2014/0361460), Applicant argues neither Wicker nor Mark, alone or in combination, teach or suggest each and every clement of Applicant’s independent claim 1, as previously presented or amended. Said arguments are noted but are moot based upon the new grounds of rejection.
For the reasons noted above, applicant’s arguments are not persuasive and the claims remain rejected for reasons of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R KRUER whose telephone number is (571)272-1510.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on (571) 272-7723.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/KEVIN R KRUER/
Primary Examiner, Art Unit 3649